Per Curiam.

The tenant’s petition and motion to fix the emergency rent were both made pursuant to section 4 of chapter 3 of the Laws of 1945, as amended, which provide for a proceeding to fix a rent “exceeding the amount of the emergency rent”. The petition states that the emergency rent is $316.67 a month and that the reasonable rent under section 4 is the same amount. As a proceeding originally' initiated under section 4 is by the terms *838of the section itself a proceeding for the fixation of rent in excess of the emergency rent, the purpose and the requirements of the section indicate that only a landlord has the right to initiate such a proceeding.
The order appealed from should be reversed, with $20 costs and disbursements, and the tenant’s petition dismissed, with costs.
Glennon, J. P., Dore, Cohn, Yan Yoorhis and Shientag, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellants, and tenant’s petition dismissed. Settle order on notice.